The opinion of the court was delivered by
Scott, J.
The Commercial Bank of Tacoma obtained a judgment against the defendant Chilherg, and caused a writ of garnishment to be served upon the Pacific National Bank, and at that time said last *248named bank was indebted to Chilberg in the sum of $237.61, on a general deposit, Prior to the service of said writ Chilberg had given checks against said amount aggregating $223.21, and he appeals from the judgment of the lower court holding that the plaintiff was entitled under its garnishment to said moneys on deposit at the time the writ was served.
Appellant attacks the finding of the lower court that the Pacific National Bank had no notice of the issuing of said checks prior to the time the writ of garnishment was served on it. It is conceded that such notice was given and the checks were presented for payment prior to the time of the answer in the garnishment proceedings.
After an examination of the testimony we are satisfied with the findings of the court on the questions of fact, and the judgment of the court thereon is correct in law. The issuing of these checks by the appellant did not constitute a transfer of the funds. The relation between a banker and a general depositor is one of debtor and creditor, and there is no privity of contract between a bank and a holder of a check given by a depositor until such check is accepted by the bank. Prior to its presentment even the drawer could countermand its payment. Ætna Nat. Bank v. Fourth Nat. Bank, 46 N. Y. 82; Bank of the Republic v. Millard, 10 Wall. 152; Carr v. National Security Bank, 107 Mass. 45.
Affirmed
Hoyt, C. J., and Arders, DuNbar and GordoN, JJ., concur.